Paul A. Parsons Colorado, Colorado ARNG Deputy Adjutant General Department of Military Affairs
Dear Colonel Parsons:
I am writing in response to your inquiry concerning the liability of the state for payment of special improvement assessments by the City of Craig on the property of the Colorado National Guard.
QUESTION PRESENTED AND CONCLUSION
1. Is the State of Colorado liable for payment of special improvement assessments by the City of Craig on the property of the Colorado National Guard?
My answer is "no."
ANALYSIS
I refer you to the following opinions of this office, dated September 29, 1926, December 3, 1940, April 12, 1960 and April 22, 1960. Copies of these opinions are attached hereto for your reference. The opinions of the attorney general have held consistently that the State of Colorado is not liable for special improvements by a municipality, except for the narrow factual situation where the state acquires property subsequent to the attachment of a lien for special improvements.
The Colorado Supreme Court has distinguished special assessments and the exemption from taxation upon state property under article X, section 4 of the state constitution. Commissioners v.Castle Rock, 97 Colo. 33, 46 P.2d 747 (1935); CountyCommissioners v. Colorado Springs, 66 Colo. 111, 180 P. 301
(1919). However, our research has not revealed any cases where state-owned land has been assessed by a municipality. In fact, the general rule in the majority of jurisdictions is that state land cannot be assessed for special improvements in the absence of legislative authority. See attorney general opinion 60-3389, April 12, 1960, and the authorities cited therein. InLonduner v. Denver, 52 Colo. 15, 119 P. 156 (1911), the Colorado Supreme Court recognized that the legislature could subject state-owned lands to special assessment levies. Significantly, however, the legislature has not provided for the levying of assessments, by municipalities, against state-owned lands. See title 31, article 25, part 5, C.R.S. 1973, as amended.
SUMMARY
In view of the above, it is concluded that the State of Colorado is not liable for special improvement assessments by the City of Craig.
I trust this opinion will assist you in resolving the problem.
Very truly yours,
                              J.D. MacFARLANE Attorney General
LIABILITY TAXATION AND REVENUE
C.R.S. 1973, 31-25-500 et seq.
Colo. Const. art. X, § 4
MILITARY AFFAIRS, DEPT. OF Department Headquarters
The State of Colorado is not liable for special improvements assessments leveled against state-owned lands.